NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12910

               IN THE MATTER OF CURTIS MITCHELL.


                         April 22, 2020.


   Supreme Judicial Court, Superintendence of inferior courts.


     Curtis Mitchell (defendant) appeals from a judgment of the
county court denying, without a hearing, his petition for relief
under G. L. c. 211, § 3. We affirm.

     In 2008, the defendant was convicted after a jury trial of
various criminal offenses. The Appeals Court reversed the
convictions and remanded the matter for a new trial, and we
denied further appellate review. Commonwealth v. Mitchell, 79
Mass. App. Ct. 1124, S.C., 460 Mass. 1110 (2011). The
Commonwealth subsequently filed a nolle prosequi as to all the
charges.1 In his G. L. c. 211, § 3, petition, the defendant
alleged that no crime had been committed, that he was falsely
accused by the alleged victim, and that he was wrongfully

    1  Due to a clerical error, a charge as to which the
defendant had been acquitted was also listed on the docket as
nol prossed. The error was corrected by a subsequent order of
the Superior Court. In addition, the defendant filed a petition
for expungement of several charges, including not only the ones
that were the subject of the 2008 jury trial, but also other
charges in the District Court, the Boston Municipal Court, and
the Superior Court. A judge in the Superior Court granted the
petition for expungement in part, but denied it as to the
charges that were the subject of the 2008 trial. To the extent
we are able to discern, the defendant did not challenge the
expungement decision in his G. L. c. 211, § 3, petition. In any
event, we see no reason why he could not have appealed from that
decision in the ordinary course.
                                                                  2


prosecuted, essentially due to racist attitudes. It is
difficult to identify any request for relief in his petition,
but it appears that the defendant wishes to take a polygraph
examination in the belief that he would thereby vindicate
himself.2

     The defendant has filed a memorandum and appendix pursuant
to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Rule
2:21 does not apply here, as the defendant is not challenging
any interlocutory ruling of the trial court. Nonetheless,
because it is clear on the record before us that the single
justice neither erred nor abused his discretion by denying
relief, we take this opportunity to affirm the judgment. See
Murphy v. Commonwealth, 484 Mass. 1006, 1007 (2020). The
defendant has offered no legal authority supporting a polygraph
examination in the circumstances of this case, nor has he
demonstrated any entitlement to the exercise of our
superintendence powers.3

                                   Judgment affirmed.


     The case was submitted on the papers filed, accompanied by
a memorandum of law.
     Curtis Mitchell, pro se.




     2 The defendant also complained   that a book he wrote and
self-published about his experiences   was "removed from the
internet." This claim is beyond the    scope of our
superintendence power over the lower   courts.

     3 It appears that the defendant neither named as a party nor
served his papers on the Commonwealth. This presents a further
reason not to disturb the single justice's decision. See S.J.C.
Rule 2:22, 422 Mass. 1302 (1996) ("Any petition seeking to
invoke the general superintendency power of the court pursuant
to G. L. c. 211, § 3, shall name as respondents and make service
upon all parties to the proceeding in the lower court, including
in criminal cases the Commonwealth . . .").